El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Atendemos a la corrección de una situación de anormali-dad jurídica producida por dos sentencias contradictorias sobre un hecho que resiste toda alternativa como lo es la pa-ternidad de un menor: el Tribunal de Distrito la declaró probada en proceso criminal por abandono y descuido de menores, y el Tribunal Superior la rechazó en sentencia de-claratoria.
El demandante y aquí recurrido Diez Rodríguez radicó el 30 de octubre de 1973 ante la Sala de Mayagüez del Tribunal Superior una acción civil (1) solicitando sentencia de-*375claratoria contra los recurrentes Milagros Guzmán Ruiz y su hijo menor de edad Johsian Fernando Guzmán por la que se declare que éste no es hijo del demandante, y que se ordene a su señora madre cesar en sus requerimientos y persecución del demandante para que lo reconozca como hijo suyo. La madre y el menor demandado fueron emplazados el 17 de no-viembre de 1973 y el tribunal designó al Fiscal de Distrito defensor judicial del menor demandado, quien el 6 de septiem-bre de 1974 presentó su contestación controvirtiendo los he-chos esenciales de la demanda, y en iguales términos contestó la demandada Milagros, insistiendo ambos en que se decla-rara al actor padre de dicho niño.
Ya antes de alegar en la acción civil la madre demandada había presentado por derecho propio el 26 de julio de 1974 (ocho meses después de emplazada) ante el Tribunal de Dis-trito denuncia contra Diez imputándole el delito de abandono y descuido de menores sancionado por el Art. 263 del anterior Código Penal (33 L.P.R.A. see. 991), sobre la cual hubo un juicio en el que resultó el acusado culpable por sentencia(2) de 10 de diciembre de 1974 que le impuso 30 días de cárcel, suspendida a condición de que pague una pensión alimenticia de $50 cada quince días.
El 31 de marzo de 1977 luego de un juicio en los méritos y sostenida por una prueba que comprendía entre sus elementos el prestigio científico de un examen serohematoíógico, (3) ex-cluyente de la paternidad atribuida al acusado y demandante, el Tribunal Superior dictó sentencia declarando que Fernando Diez no es el padre del menor concernido. Firme y ejecutoria esta sentencia en la acción civil, a solicitud del demandante *376Diez, el Tribunal Superior dictó resolución (4) el 15 de sep-tiembre de 1978 ordenando la eliminación del nombre de Diez del acta de nacimiento del menor, inscripción practicada como parte de la sentencia del Tribunal de Distrito, según orde-naba el Art. 263 del Código Penal.
Al recurso del Procurador General en representación del menor demandado, expedimos el auto el 2 de noviembre de 1978.
*377En instancia, el Pueblo de Puerto Rico para sostener la sentencia de paternidad recaída en el caso criminal por aban-dono de menores descansó principalmente en la alegación de cosa juzgada; y en su solicitud de revisión la reproduce im-putando error al Tribunal Superior por no reconocerle valor de precedente a la primera sentencia dictada en el Tribunal de Distrito. Concreta su planteamiento al decir “que estando ya consagrada oficialmente la filiación paterna del menor aquí envuelto, no existía ni existe controversia justiciable ni in-certidumbre en tal sentido que pudiera resolverse en una acción de sentencia declaratoria, sino que por el contrario el resultado de dicha acción sólo ha venido a crear una incerti-dumbre o controversia que no debía existir.” Negada por el Tribunal Superior calidad de cosa juzgada o de impedimento colateral a la sentencia del Tribunal de Distrito, el recurso de sentencia declaratoria no sería académico, sino remedio adecuado para poner fin a una controversia. (5) No incidió el Tribunal Superior.
Iniciada con anterioridad la acción civil y debidamente emplazados la madre y el menor demandados, tanto derecho tenía el demandante a proseguir su acción en el Tribunal Superior como ella a radicar nueve meses después la denuncia por abandono de menores en el Tribunal de Distrito. Nuestro Derecho provee estos dos foros para investigar y adjudicar la paternidad, aun cuando siguiendo procedimientos disímiles, exclusivamente civil uno, y básicamente criminal el otro, y la prioridad en tiempo de interposición de la acción civil no es injunction que impida al menor valerse del más rápido remedio provisto en la esfera penal. Tampoco la premura de una parte altera en lo más mínimo la naturaleza de cada una de estas acciones, diferenciadas fundamentalmente por exigencias de la prueba que ha de sostener la *378adjudicación de paternidad: en la acción criminal el grado de prueba ha de alcanzar una dimensión suficiente para de-rrotar la presunción de inocencia; en la acción civil bastará la preponderancia de prueba en la estimación del juzgador para declarar la filiación.
En el presente caso la demanda civil tomó precedencia en tiempo, y el menor debidamente emplazado y con defensor ad litem designado, no podía “crearse” una defensa sobre la marcha por el simple expediente de lograr que en su nombre se promoviera el caso criminal. Por imperativo de las Reglas la bifurcación o fragmentación de los procedimientos es indeseable, y se propende por el contrario a la máxima ex-pansión del ámbito de la acción civil trayendo a su núcleo los elementos dispersos de reclamaciones, partes y remedios en orden a la adjudicación integral de la controversia. United Mine Workers of America v. Gibbs, 383 U.S. 715, 724 (1966). El menor tenía un foro asequible en la acción civil filiatoria que propiciaba en óptimo grado la evaluación de su prueba, por lo que no se justifica exceptuarlo de la norma que proscribe la multiplicidad de litigios. Un litigante que acude con antelación en tiempo a pedir remedio debe ser protegido en su derecho a proseguir el procedimiento iniciado en ausencia de opresión o abuso de derecho.
El orden procesal rechaza la adjudicación de una cuestión esencialmente indivisible como lo es la filiación en dos foros distintos con la probabilidad, fundada en el distinto grado de prueba exigido en lo civil y en lo criminal, de que se produzca la anomalía(6) que confrontamos en este caso: *379el Tribunal de Distrito declara al niño hijo del imputado; y el Tribunal Superior desestima su reclamo de filiación.
No obstante el acercamiento y la considerable integración del resultado final viabilizados por Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229 (1976), la acción civil y la criminal se mantienen como procedimientos independientes y ninguna puede absorber o paralizar la otra aun cuando se desarrollen en contemporaneidad. Esta coexistencia en nada disminuye la realidad de que la sentencia obtenida en el caso civil tiene el superior valor de precedente obligatorio derivado de la mayor amplitud y liberalidad en la evaluación de la prueba, libre el arbitrio del juzgador de una exigencia en quantum que en lo criminal impone la obligación de derrotar la presunción de inocencia. Cf. Pol Sella v. Lugo Christian, 107 D.P.R. 540 (1978).
La excepción de cosa juzgada se caracteriza por la finalidad previa de la primera sentencia, obtenida con antelación absoluta al segundo pleito en que se invoca, y no en la simultánea tramitación de ambos procedimientos. Cosa juzgada no es “cosa juzgándose”. A su efecto de terminación radical de la controversia se le llama la “santidad” de cosa juzgada en reconocimiento de su respetabilidad y porque representa la concreción de justicia hecha, con audiencia a las partes. La sentencia en el caso criminal, hija de la anomalía procesal de la litispendencia, en la que dos acciones separadas compitieron en carrera, como si de una prueba deportiva se tratara, no tiene esa calidad de res judicata. La prelación del pleito cuya sentencia se oponga como cosa juzgada debe retrotraerse a la fecha de su comienzo.

Se anulará él auto expedido. Confirmada.

El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Martín concurren en el resultado y se unen al Voto Particular emitido por el Juez Asociado Señor Dávila. El Juez Asociado Señor Negrón García disintió sin opinión.
*380—o—

 Sus alegaciones y súplica esenciales, transcritas de la demanda, son las siguientes:
“1. Que el 17 de septiembre de 1973 la codemandada Milagros Guzmán Ruiz dio a luz un niño varón a quien llamó Johsian Fernando Guzmán y dicho nacimiento fue inscrito al libro S18 del Registro Demográfico 48 de Mayagüez, Puerto Rico, Acta Número 4413. (Véase exhibit ‘A’.)
2. Que desde el mes de abril de 1973 la codemandada Milagros Guzmán Ruiz ha venido requiriendo del demandante que reconozca al menor Johsian Fernando Guzmán como hijo de él, que lo inscriba con su apellido y, desde que dicho menor nació, que le pase alimentos. El demandante, en todo momento ha negado rotundamente ser el padre del menor co-demandado.
3. Que dicho menor reside en compañía de su madre y está bajo la custodia y patria potestad de ella.
4. Que los requerimientos hechos por la co-demandada han sido hechos en forma escandalosa, en sitios públicos y en forma orientada a someter al demandante al menosprecio y escarnio de los presentes.
5. Que el 16 de octubre de 1970 el demandante se sometió a una intervención quirúrgica de vasectomía bilateral y luego se hizo análisis de esperma que resultaron negativos por lo que desde mucho tiempo antes de ser concebido el menor co-demandado Johsian Fernando Guzmán, el deman-dante estaba físicamente incapacitado para 3a procreación.
6. Que durante el período crítico de la concepción del menor Johsian Fernando Guzmán, la co-demandada Milagros Guzmán Ruiz llevaba relacio-nes maritales con otros hombres que no eran el demandante.
7. Que la presente acción se radica bajo las disposiciones de la Ley de Sentencias Declaratorias. (32 L.P.R.A. see. 2991 y subsiguientes.)
POR TODO LO CUAL suplica de este honorable tribunal se sirva declarar con lugar la presente demanda haciendo las siguientes determina-ciones :
*375(A) Que el demandante Pedro Fernando Diez no es el padre del menor co-demandado Johsian Femando Guzmán; . . . .”


E1 demandante acusado apeló dicha sentencia al Superior pero el recurso fue desestimado por razones procesales. También trató de obtener un nuevo juicio que le fue denegado.


Esta prueba no estuvo disponible para los días de juicio por aban-dono de menores en el Tribunal de Distrito.


La parte relevante de dicha Resolución dice:
“Habiéndose radicado la acción civil primero en tiempo y radicada la denuncia criminal aproximadamente nueve meses después de la interposición de éste; examinada la imposibilidad física de que el demandante sea el padre del menor J.P.G.; visto que la sentencia dictada en este caso es una firme al presente y atendido que el Tribunal considera que tiene la obligación de poner fin a este litigio y aclarar el estado de las partes frente al sistema judicial puertorriqueño y ante la sociedad, y atendido, en adición, que el fin último de los pleitos de naturaleza filiatoria es el de localizar al verdadero padre de la persona y habiéndose cumplido fielmente con los postulados del hacer justicia cumplida, por la presente se declara con lugar la moción del demandante solicitando la eliminación de su nombre del Libro 318 de Mayagüez Acta 4413; Registro 48; donde aparece como padre del menor J.F.G.
“Se ordena a los funcionarios del Registro Demográfico de Puerto Rico eliminar el nombre de Pedro Fernando Diez Rodríguez de los Libros de actas del Registro Demográfico de Puerto Rico, donde pueda aparecer éste como padre del menor Johsian Fernando Guzmán. Esta resolución y orden tiene el efecto de dar por terminada para todos los fines de ley cualquiera relación de naturaleza legal o económica entre el menor demandado J.F.G. y el demandante Pedro Fernando Diez Rodríguez, para así, de una vez y para siempre, dar por terminado con los incidentes en este caso.”
Dos semanas después el 29 de septiembre de 1978 en recurso de cer-tiorari del acusado Diez contra resolución del Tribunal de Distrito dene-gatoria de una moción de nuevo juicio y nulidad al amparo de R.P.Crim. 192, el Juez Superior, Señor Eli B. Arroyo, actuando en la Sala de Maya-güez, dictó la siguiente
“SENTENCIA
Vista la petición y sus anejos se expide el auto de certiorari solicitado, y en uso de la discreción que nos concede la Regla 71 de Procedimiento Civil, se anula y deja sin efecto la sentencia dictada por el Tribunal de Distrito en el caso Criminal Número TD-74-1219, por existir una deter-minación final en el caso Civil Número CS-73-4412 que concluye que Pedro Fernando Diez Rodríguez no es el padre del menor y cuya acción civil fue instada antes que la criminal Pol Sella v. Lugo, resuelto en 18 de septiembre de 1978.”


Moscoso v. Rivera, 76 D.P.R. 481 (1954); Arts. 5 y 6 de la Ley de Sentencias Declaratorias, que es la Núm. 47 de 25 de abril de 1931 (32 L.P.R.A. secs. 2995 y 2996).


 Nuestro antiguo Derecho, en el Art. 108 del Código de Enjuicia-miento Civil proveía la llamada excepción de litispendenoia cuya “razón jurídica . . . estriba en evitar que por dos tribunales competentes se dicten dos sentencias contradictorias absolviendo en una y condenando en otra, sobre la misma materia y entre las mismas personas.” Banco Territorial y Agrícola v. Arvelo, 7 D.P.R. 566, 571 (1904); Sucn. Abarca v. Nones, 33 D.P.R. 507 (1924).